                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                                      Case No. 17-CR-27

JAMES ROBERT KASTER,

                        Defendant.


                 ORDER DENYING MOTION FOR RELEASE OF FUNDS


        On August 15, 2017, after entry of a plea of guilty, James Robert Kaster was convicted of

knowingly possessing and using, without lawful authority, a means of identification of another,

person, to wit, a birth certificate in the name of G.M.K., in relation to bank fraud, a felony violation

enumerated in 18 U.S.C. § 1028A(c). Kaster was sentenced on October 31, 2017, to 24 months

imprisonment, to be followed by 1 year of supervised release. Before the court is Kaster’s motion

seeking an order of the court directing 1st Community Credit Union to release $859.87 held in an

account at their institution. The account was fraudulently created by Kaster using the identification

and name of another, and the use of that identification resulted in the violations charged in this case.

Kaster alleges that the credit union declines to release the funds absent a court order.

        The court directed the government to file a response to Kaster’s motion, and they have now

done so. The government construes the motion as a request for a return of property under Fed. R.

Crim. P. 41(g), and indicates that the funds are not in the possession, custody, or control of the

United States, because the government did not elect to seize the funds. Therefore, the government

contends that the motion should be denied as moot.
       Kaster’s motion states that he did in fact create the account using the name and identification

of another, and that he did so in order to direct deposit wages that he was paid for work he himself

performed. He alleges that, after disclosing to his employer that he had, in fact, been working under

an assumed name, the employer corrected his name on his employment records but still direct

deposited his final paycheck into the fraudulently created account (instead of issuing a paper

paycheck) but the check was written out to his correct name. See ECF No. 30-1 at 11–12. Kaster

asserts that 1st Community Credit Union deposited the final paycheck written out to “James R.

Kaster” into the fraudulent account created under the name of G.M.K. without question. Kaster

alleges no other person has a claim to the funds, since it was for work he actually performed.

       Whether this court construes Kaster’s request as a request for return of property, as

government contends, or as a request that this court simply order 1st Community Credit Union to

release the funds to the defendant is of no moment. The government does not have the funds to

which Kaster claims he is entitled, and neither the government nor the court has any control over or

access to those funds. As to 1st Community Credit Union, it is not a party to this action and, thus,

the court does not have jurisdiction over it. If Kaster believes the credit union is wrongfully holding

funds that belong to him, he can sue the credit union. To the extent the credit union is concerned

that the funds were fraudulently obtained by Kaster, I note that no restitution was requested or

ordered and the case is closed.

       Accordingly and for the reasons set forth above, Kaster’s motion is denied.

       SO ORDERED this            24th    day of October, 2018.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                  2
